DETAILED ACTION
The amendment filed on 4/22/22 has been received and considered. By this amendment, Claims 1-20 are cancelled and Claims 21-40 are added. 
Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive. Applicant argues that Ahmed does not disclose a controller component  “configured to provide and actively stabilize said polarization current flow in said polarization circuit by direct comparison with said spinal current How in said spinal circuit, for real-time regulation of said current flows in said polarization and spinal circuits and in said neural pathways, for real-time controlled regulation of said target body part to treat said neurological condition.” The new claims are rejected below by addressing this feature.
Claim Rejections - 35 USC § 112
The rejections made under 35USC 112 in the previous Office Action are now withdrawn in view of the amendments. 
Claim Objections
Claim 24 is objected to because of the following informalities: “R” must be defined.  
Claim 31 is objected to because of the following informalities: There is a “1)” but no “2)”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 25, 27, 30-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed (PG Pub. 2015/0196767).
Regarding Claim 21, Ahmed discloses a direct current (DC) neurostimulation system for providing trans-spinal direct current stimulation (see tsDCS; par. 56) at a spinal location associated with modulating control of a target body part of a sentient being, and for providing direct current stimulation of a peripheral nerve associated with control of the target body part (see pDCS; par. 56), configured to deliver stimulation via electrodes at skin interfaces (see par. 125 and Fig. 4), to treat a neurological condition of the being, comprising:
a spinal stimulation component configured to provide a spinal circuit (see first stimulation circuit 12) associated with modulating control of a target body part of a being, for defining an active spinal pole at one polarity at a skin-surface spinal location for a first spinal electrode (see electrode 20) and a distal spinal pole at an opposite polarity at a distal skin-surface location for a second spinal electrode (see electrode 22; Fig. 1; par. 84), with said active and distal spinal poles communicating via a spinal neural pathway of said being (see par. 71);
a peripheral stimulation component configured to provide a proximal peripheral pole (second stimulation circuit 16) at said opposite polarity at a skin surface peripheral location for a peripheral electrode (see electrode 26/28) adjacent to a peripheral nerve associated with control of the target body part, said active spinal pole and said proximal peripheral pole communicating via a connecting neural pathway (see par. 87 and Fig. 1), and
said spinal and peripheral stimulation components further configured to define a polarization circuit (see polarization circuit 33) on said connecting neural pathway for stimulating the peripheral nerve located between said active spinal pole at said one polarity and said proximal peripheral pole at said opposite polarity (see par. 84); and
a controller component (see controller 90; Fig. 9) having a power source (see DC source 94) and configured for setting the polarity of said poles for one of up-regulation and down-regulation of the neurological condition of said being (see par. 119), and further configured to provide and actively stabilize said polarization current flow in said polarization circuit by direct comparison with said spinal current flow in said spinal circuit (see par. 63), for real-time regulation of said current flows in said polarization and spinal circuits and in said neural pathways (see claim 6), for real-time controlled regulation of said target body part to treat said neurological condition (see par. 69 and 74).
Regarding Claim 22, Ahmed discloses wherein said controller component is further configured having one of constant current control and resistive current control and providing real-time current control to said stabilized current flows (see par. 123), and further configured to steer a greater portion of said spinal current flow to said polarizing circuit in real time (see par. 134).
Regarding Claim 25, Ahmed discloses said peripheral component further comprises
a pair of peripheral stimulation poles (see electrodes 26 and 28) further including a distal peripheral pole not at said opposite polarity at a skin surface peripheral location for a distal peripheral electrode and defining an anode and cathode pair of peripheral poles (see par. 81), for forming a peripheral stimulation circuit for stimulating an area associated with said peripheral nerve not stimulated by said polarization circuit (see par. 82 and Fig. 2), wherein said proximal peripheral pole is one of said peripheral pair of poles (see electrode 26; par. 83), said controller component configured for accommodating four skin-surface electrodes (see electrodes 20, 22, 26, and 28).
Regarding Claim 27, Ahmed discloses wherein the controller is further configured to pass low level direct current through the body to achieve therapeutic effects for patients having neurologic conditions (see par. 79, 82).
Regarding Claim 30, Ahmed discloses wherein the controller component is configured to provide constant current control independent of the time-varying loads at the electrode skin interfaces and in the patient's neural pathways connecting between system electrodes (see par. 57).
Regarding Claim 31, Ahmed discloses wherein said active spinal pole is an anode, wherein said controller component is further configured to provide dynamic current control at: 1) at least one of the spinal anode in a three skin-surface system and at the active spinal pole as a spinal anode (see par. 84) and at a peripheral anode of the peripheral circuit in a four skin- surface system (see par. 85).
Regarding Claim 32, Ahmed discloses constant current nodes at the peripheral current source and at the spinal current source and at the spinal cathode, wherein the peripheral cathode action follows as it is determined by the control of the peripheral and spinal anodes and spinal cathode (see par. 58, 60, and 76).
Regarding Claim 33, Ahmed discloses wherein the controller component is further configured to measure current through both the spinal and peripheral anodes in real time, and the polarizing current and the spinal cathode current are one of the set of metered and calculated (see par. 134).
Regarding Claim 34, Ahmed discloses the system is further configured to
provide three constant current sources variously to the spinal, polarizing and peripheral
circuits, wherein constant current source sinks are placed as follows: one source in
series on the “high” side of the spinal circuit, one source in series on the “high” side of
the peripheral circuit, and one sink in series on the “low” side of the spinal circuit, in a
four electrode configuration (see par. 71).	
Regarding Claim 35, see rejection of similarly worded Claims 21-22 and 34 above.
Regarding Claim 36, Ahmed discloses utilizing one of the set of varying, pulsed and constant current DC (see par. 57).
Allowable Subject Matter
Claims 23-24, 26, 28-29, and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kilgore et al. (PG Pub. 2018/0243555) discloses using polarity to direct current to a target for treatment (see par. 5 and 7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3792                   

/Amanda K Hulbert/           Primary Examiner, Art Unit 3792